Citation Nr: 1036504	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
with lumbar strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois (the RO).

In a June 1997 rating decision, service connection was granted 
for lumbar strain; a noncompensable rating was assigned.  In a 
January 1998 rating decision, a 10 percent disability rating was 
assigned for lumbar strain.  In a November 1999 rating decision, 
a 40 percent disability rating was assigned for lumbar strain 
effective January 4, 1999.

On December 18, 2001, the RO received the Veteran's claim for an 
increased rating. In the August 2002 rating decision, a rating in 
excess of 40 percent for lumbar strain was denied.  The Veteran 
perfected an appeal as to that denial.

The Veteran testified at a videoconference hearing before a 
Veterans Law Judge in April 2004.  A transcript of that hearing 
is associated with the claims folder.

In January 2005, the Board remanded the claim for an increased 
rating for the lumbar spine disability for further development.  
In December 2005, the Board again remanded the claim.  In a March 
2006 rating decision, the VA Appeals Management Center (AMC) 
characterized the Veteran's service-connected lumbar spine 
disability as degenerative disc disease with lumbar strain and 
proposed to reduce the rating for the degenerative disc disease 
with lumbar strain from 40 percent disabling to 20 percent 
disabling.  The Veteran was notified of that proposal in July 
2006.  In a September 2006 rating decision, the AMC implemented 
the proposal to reduce the disability rating from 40 percent to 
20 percent, effective January 1, 2007.

In June 2009 the Board determined that the evaluation for the 
Veteran's low back disability had been improperly reduced and 
restored the 40 percent evaluation.  It also concluded that an 
evaluation in excess of 40 percent was not warranted.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In May 2010, the Court granted the parties' Joint 
Motion for Remand with respect to the evaluation of the Veteran's 
low back disability, remanding the issue for compliance with the 
instructions set forth in the Joint Motion.  


REMAND

In June 2010, the Board advised the Veteran that the Veterans Law 
Judge before whom he had testified was no longer employed by the 
Board.  The Veteran was offered an opportunity to testify at an 
additional hearing.  In August 2010, the Veteran indicated that 
he wished to appear at another hearing at his local RO.  
Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel 
board hearing at RO before a Veterans Law 
Judge.  

After the appellant has been afforded an opportunity to appear at 
a hearing before a Veterans Law Judge, the RO need not take any 
further adjudicatory action, but should return the claims folder 
to the Board for further appellate review.  




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


